DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 7/28/2022 have been entered wherein claims 25 and 26 are new. Accordingly, claims 1, 3 and 5-26 have been examined herein. This action is Final. 
Claim Rejections - 35 USC § 103
2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US PGPUB 20160046001), hereinafter Clark.
Regarding claim 10, Clark teaches a clamp mount (fig. 1) for mounting a clamp (fig. 1, clamp 16) having a mounting base (see Clark’s annotated fig. 1 below) proximate a work surface (paragraph 0053, work bench 12), the clamp mount comprising: 

    PNG
    media_image1.png
    646
    862
    media_image1.png
    Greyscale

a base plate having a top surface and a bottom surface opposite the top surface (see Clark’s annotated fig. 1 below. The annotated fig. has been modified to clearly show the base plate); 

    PNG
    media_image2.png
    646
    862
    media_image2.png
    Greyscale

a shoe (see Clark’s edited fig. 4 below. The entire structure shown in the figure below is being interpreted as the shoe.) removably mounted to the base plate (the base plate, as identified above, is removably mounted to the shoe via mounting member 42; paragraph 0057), the shoe covering at least a portion of the bottom surface of the base plate and exposing at least a portion of the top surface of the base plate (fig. 1, the shoe covers at least a portion of the bottom surface of the base plate, as identified above, and exposes at least a portion of the top surface of the base plate); 

    PNG
    media_image3.png
    225
    533
    media_image3.png
    Greyscale

a clamp mount mounting attachment (As noted, “clamp mount mounting attachment” invokes 35 USC 112(f).  The corresponding structure is identified as a shaft and an enlarged head portion attached to the shaft. Clark teaches a shaft 104 (fig. 4) and an enlarged head portion 210 attached to the shaft 104 (fig. 3)) for mounting the base plate proximate the work surface (Clark’s clamp mount mounting attachment is inserted into the mounting hole of the work bench to mount the base plate proximate the work surface (paragraphs 0096 and 0097)), the clamp mount mounting attachment extending away from the bottom surface of the base plate (fig. 1, Clark’s clamp mount mounting attachment extends away from the bottom surface of the base plate); and 
wherein the shoe includes a clamp abutment proximate the top surface (see Clark’s annotated fig. 4. When the shoe is attached to the clamp, the clamp abutment is proximate the top surface (fig. 1)), the clamp abutment preventing rotation of the mounting base of the clamp relative to the base plate (Clark does not explicitly teach the clamp abutment prevents rotation of the mounting base of the clamp relative to the base plate. However, Clark teaches lower handle 22 is connected to base 34 by any means known in the art, either permanently or removably, such as forming the two components out of a single piece of material, or welding the two components together, or by screwing or bolting the two components together [0056]. It would have been obvious to a person having ordinary skill in the art that the mounting base does not rotate relative to the base plate.).

    PNG
    media_image4.png
    314
    500
    media_image4.png
    Greyscale

Regarding claim 11, Clark teaches the claimed invention as rejected above in claim 10. Additionally, Clark teaches wherein the clamp abutment is a U-shaped wall positioned adjacent the top surface (See Clark’s annotated fig. 4 above. The clamp abutment is a U-shaped wall. When the shoe is attached to the clamp, the clamp abutment is positioned adjacent the top surface (fig. 1)).
Claims 1, 5-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US PGPUB 20160046001), hereinafter Clark, in view of Clark (US PGPUB 20120043710), hereinafter Clark ‘43710.
Regarding claim 1, Clark teaches a clamp mount (fig. 1) for mounting a clamp (fig. 1, clamp 16) having a mounting base (see Clark’s annotated fig. 1 below) proximate a work surface (paragraph 0053, work bench 12), the clamp mount comprising: 

    PNG
    media_image1.png
    646
    862
    media_image1.png
    Greyscale

a base plate having a top surface and a bottom surface opposite the top surface (see Clark’s annotated fig. 1 below. The annotated fig. has been modified to clearly show the base plate); 

    PNG
    media_image2.png
    646
    862
    media_image2.png
    Greyscale

a shoe (see Clark’s edited fig. 4 below. The entire structure shown in the figure below is being interpreted as the shoe.) removably mounted to the base plate (the base plate, as identified above, is removably mounted to the shoe via mounting member 42; paragraph 0057), the shoe covering at least a portion of the bottom surface of the base plate and exposing at least a portion of the top surface of the base plate (fig. 1, the shoe covers at least a portion of the bottom surface of the base plate, as identified above, and exposes at least a portion of the top surface of the base plate), 

    PNG
    media_image3.png
    225
    533
    media_image3.png
    Greyscale

a clamp mount mounting attachment (As noted, “clamp mount mounting attachment” invokes 35 USC 112(f).  The corresponding structure is identified as a shaft and an enlarged head portion attached to the shaft. Clark teaches a shaft 104 (fig. 4) and an enlarged head portion 210 attached to the shaft 104 (fig. 3)) for mounting the base plate proximate the work surface (Clark’s clamp mount mounting attachment is inserted into the mounting hole of the work bench to mount the base plate proximate the work surface (paragraphs 0096 and 0097)), the clamp mount mounting attachment extending away from the bottom surface of the base plate (fig. 1, Clark’s clamp mount mounting attachment extends away from the bottom surface of the base plate), the clamp mount mounting attachment extending outward beyond the bottom surface of the shoe (fig. 1, Clark’s clamp mount mounting attachment extends outward beyond the bottom surface of the shoe, as interpreted); and 
wherein the shoe defines a pocket (see Clark’s annotated figure below. The shoe defines a pocket), the base plate being received in the pocket (fig. 1, the base plate, as defined above, is received in the pocket of the shoe).

    PNG
    media_image5.png
    327
    595
    media_image5.png
    Greyscale

Clark does not explicitly teach the shoe having a bottom surface that rests on the work surface, in use; wherein the base plate is formed from metal and the shoe is formed from a plastic material.
However, Clark teaches the user inserts the lower surface 150 of bushing 140 into through hole 90 in mounting plate 18. Once fully inserted the bottom surface of lip 144 engages the upper surface 60 of mounting plate 18, and the lower surface 150 of bushing 140 is in approximate alignment with the lower surface 62 of mounting plate 18 [0092]. Additionally, Clark teaches the lower surface 150 of the bushing protrudes just a slight distance below the lower surface 62 of the mounting plate 18, the mounting plate is free to rotate around bushing 140 so as to adjust the angular position of mounting plate 18 on bushing 140 [0098]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Clark’s lower surface 62 rests on the work surface, in use. Therefore, Clark teaches the shoe having a bottom surface that rest on the work surface, in use (as interpreted above). 
Clark does not explicitly teach wherein the base plate is formed from metal and the shoe is formed from a plastic material.
However, Clark ‘43710 teaches a clamp mount (fig. 3B, screw 308) for a clamp (fig. 3B, clamp 300) and a shoe (fig. 3B, glide pad 307) made of a polymer and attached to a block with an adhesive (paragraph 0026). Additionally, Clark ‘43710 teaches a spacer block assembly 400, which may be mounted to track 200 and utilized as part of the assembly shown in Figs. 1a-1c. Clark ‘43710 also teaches the body 410 of the spacer block assembly 400 may be formed from metal and other materials [0034]. Overall, Clark ‘43710 teaches the components of the assemblies can be made from various materials including metal and polymers. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark to include the teachings of Clark ‘43710 to provide wherein the base plate (of Clark) is formed from metal and the shoe (of Clark) is formed from a plastic material (of Clark ‘43710). Forming the base plate from metal would increase the rigidity and durability of the base plate and promote longevity of the base plate through multiple uses. Forming the shoe from a plastic material would help to prevent damage to the working surface and workpiece when the shoe contacts either the working surface or workpiece during operation. 
Regarding claim 5, Clark in view of Clark ‘43710 teaches the claimed invention as rejected above in claim 1. Additionally, Clark in view of Clark ‘43710 teaches lower handle 22 is connected to base 34 by any means known in the art, either permanently or removably, such as forming the two components out of a single piece of material, or welding the two components together, or by screwing or bolting the two components together (Clark, paragraph 0056). 
Clark in view of Clark ‘43710 does not explicitly teach a clamp attachment extending outward from the base plate adjacent the top surface, the clamp attachment is configured to attach the clamp to the base plate.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Clark in view of Clark ‘43710 to include a bolt to attach the two components together. Specifically, the bolt would attach the clamp (of Clark) to the base plate (of Clark), wherein the bolt head is flush with the bottom surface of the base plate. Doing so would allow Clark’s invention to function as intended. 
Clark in view of Clark ‘43710 teaches a clamp attachment extending outward from the base plate adjacent the top surface, the clamp attachment is configured to attach the clamp to the base plate (Clark in view of Clark ‘43710 teaches a bolt which extends outward from the base plate adjacent the top surface and attaches the clamp to the base).
Regarding claim 6, Clark in view of Clark ‘43710 teaches the claimed invention as rejected above in claim 5. Additionally, Clark in view of Clark ‘43710 teaches wherein the clamp attachment is in the form of a threaded shaft extending axially outward from the top surface (Clark in view of Clark ‘43710 teaches a threaded bolt to attach the clamp (of Clark) and the base plate (of Clark) together. This threaded bolt has a threaded shaft which extends axially outward form the top surface). 
Regarding claim 7, Clark in view of Clark ‘43710 teaches the claimed invention as rejected above in claim 6. Additionally, Clark in view of Clark ‘43710 teaches wherein:
the threaded shaft is part of a bolt extending through a first aperture in the base plate (the bolt extends through a first aperture in the base plate), the threaded shaft being connected to a head of the bolt (As modified, the threaded shaft is connected to a head of the bolt);
the shoe including a first aperture (the shoe (of Clark) has keyhole 76) that aligns with the first aperture in the base plate such that the head of the bolt is exposed when the shoe is attached to the base plate (the keyhole 76 of the shoe, as interpreted above, aligns with the first aperture in the base plate (of Clark) such that the head of the bolt is exposed when the shoe is attached to the base plate).
Regarding claim 20, Clark in view of Clark ‘43710 teaches the claimed invention as rejected above in claim 1. Additionally, Clark in view of Clark ‘43710 teaches lower handle 22 (of Clark) is connected to base 34 (of Clark) by any means known in the art, either permanently or removably, such as forming the two components out of a single piece of material, or welding the two components together, or by screwing or bolting the two components together (Clark, paragraph 0056). Clark in view of Clark ‘43710 also teaches wherein the clamp mount mounting attachment secures the shoe to the base plate (figs. 1 and 2, the mounting member 42 (of Clark) is now being interpreted as part of the clamp mount mounting attachment. When the clamp (of Clark) is attached to the shoe (of Clark) and the shoe is attached to the work table, the clamp mount mounting attachment secures the shoe to the base plate (of Clark).). 
Clark in view of Clark ‘43710 does not explicitly teach a clamp attachment extending outward from the base plate adjacent the top surface, the clamp attachment is configured to attach the clamp to the base plate.
However, it would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to have further modified Clark in view of Clark ‘43710 to include a bolt to attach the two components together. Specifically, the bolt would attach the clamp (of Clark) to the base plate (of Clark), wherein the bolt head is flush with the bottom surface of the base plate. Doing so would allow the invention to function as intended. 
Clark in view of Clark ‘43710 teaches a clamp attachment extending outward from the base plate adjacent the top surface, the clamp attachment is configured to attach the clamp to the base plate (Clark in view of Clark ‘43710 teaches a bolt which extends outward from the base plate (of Clark) adjacent the top surface and attaches the clamp (of Clark) to the base).
Regarding claim 21, Clark in view of Clark ‘43710 teaches the claimed invention as rejected above in claim 20. Additionally, Clark in view of Clark ‘43710 teaches wherein the clamp attachment is in the form of a threaded shaft extending axially outward from the top surface (In the above rejection of claim 20, Clark in view of Clark ‘43710 was modified to include a threaded bolt to attach the two components together. This threaded bolt has a threaded shaft which extends axially outward form the top surface). 
Regarding claim 22, Clark in view of Clark ‘43710 teaches the claimed invention as rejected above in claim 21. Additionally, Clark in view of Clark ‘43710 teaches wherein the threaded shaft is part of a bolt extending through a first aperture in the base plate (the bolt extends through a first aperture in the base plate (of Clark)), the threaded shaft being connected to a head of the bolt (As modified, the threaded shaft is connected to a head of the bolt) that is larger than the first aperture (It would have been obvious to a person having ordinary skill in the art to size the head of the bolt to be larger than the first aperture. Doing so would allow the bolted connection of the clamp to the base plate to function as intended.).  
Claim ---23 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US PGPUB 20160046001), hereinafter Clark, in view of Clark (US PGPUB 20120043710), hereinafter Clark ‘43710, as applied to claim 20 above, and further in view of Leyes (US Patent 1820667).
Regarding claim 23, Clark in view of Clark ‘43710 teaches the claimed invention as rejected above in claim 20. Clark in view of Clark ‘43710 does not teach wherein the clamp mount mounting attachment includes an oblong head portion spaced away from the bottom surface of the base plate.  
However, Leyes teaches a work holding clamp including an enlarged head portion 14, a threaded post 15, and an adjustment mechanism 16 wherein the clamp mount mounting attachment (Leyes’ enlarged head portion 14, threaded post 15, and adjustment mechanism 16) includes an oblong head portion (fig 4, the enlarged head portion 14 is also oblong) spaced away from the bottom surface of the desired article 13.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Clark in view of Clark ‘43710 with Leyes’ teachings to conduct a simple substitution of one known clamping mechanism for another known clamping mechanism to obtain the predictable results of clamping the desired article into a fixed position. Specifically, it would have been obvious to substitute Leyes’ enlarged oblong head portion 14, threaded post 15, and adjustment mechanism 16 for Clark’s anchor mechanism 20 to obtain the predictable result of clamping the mounting plate 18 into a fixed position relative to a work bench. 
Clark in view of Clark ‘43710 and further in view of Leyes teaches wherein the clamp mount mounting attachment includes an oblong head portion spaced away from the bottom surface of the base plate (Clark in view of Clark ‘43710 was further modified to include Leyes’ clamping mechanism. Leyes’ oblong head portion 14 is spaced away from the bottom surface of the base plate).  
Allowable Subject Matter
3. Claims 3, 8, 9 and 12-19 are allowed.
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Clark et al. (US PGPUB 20160046001) in view of Clark (US PGPUB 20120043710) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the top wall portion of the shoe and the pocket formed between the bottom wall portion, the top wall portion, and the side wall portion as particularly claimed in combination with all other elements of claim 3.
Regarding claims 12, 13 and 16; Clark et al. (US PGPUB 20160046001) in view of Clark (US PGPUB 20120043710) and further in view of Leyes (US Patent 1820667) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship of the attachment plates and the enlarged head portion as particularly claimed in combination with all other elements of the respective independent claim.
Claims 17-19 are indicated as allowable subject matter for depending from claim 16.
Regarding claim 15, Clark et al. (US PGPUB 20160046001) in view of Clark (US PGPUB 20120043710) and further in view of Leyes (US Patent 1820667) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship of the attachment plate, the shaft, and the adjustment mechanism as particularly claimed in combination with all other elements of claim 15. 
Regarding claim 8, Clark et al. (US PGPUB 20160046001), hereinafter Clark, is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural and spatial relationship of the shaft and the first aperture of the base plate as particularly claimed in combination with all other elements of the claim. 
Claims 9 and 14 are indicated as allowable subject matter for depending from claim 8.
Regarding claim 24, Clark et al. (US PGPUB 20160046001) in view of Clark (US PGPUB 20120043710) and further in view of Leyes (US Patent 1820667) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural and spatial relationship of the shaft and the base plate as particularly claimed in combination with all other elements of claims 1, 20 and 23. 
Regarding claim 25, Clark et al. (US PGPUB 20160046001) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship of the clamp mount mounting attachment and the base plate as particularly claimed in combination with all other elements of claim 10. 
Regarding claim 26, Clark et al. (US PGPUB 20160046001) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship of the clamp mount mounting attachment and the base plate as particularly claimed in combination with all other elements of claim 10. 
Response to Arguments
4. Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues the Office Action has provided too broad of an interpretation of the term “base plate” and that the interpretation is inconsistent with the drawings and specification of the present application. Applicant also argues the structure 34 of Clark is integrally formed with the handle of the clamp and cannot be any portion of the clamp mount (page 11 of the Applicant’s remarks). However, the examiner disagrees that the indicated structure is too broad of an interpretation and that the interpretation is inconsistent with the present disclosure. The indicated structure reasonably meets the claim limitations. Additionally, Clark teaches lower handle 22 is connected to base 34 by any means known in the art, either permanently or removably, such as forming the two components out of a single piece of material, or welding the two components together, or by screwing or bolting the two components together [0056]. The indicated structure below is interpreted as the mounting base of the clamp while the structure indicated by 34 is the base plate. 

    PNG
    media_image1.png
    646
    862
    media_image1.png
    Greyscale

Overall, the interpretation of the indicated structure reasonably meets the claim limitations. See above rejection for more details. 
Regarding claim 1, Applicant argues the glide pad 307 of Clark ‘43710 is not a shoe nor is it a shoe that defines a pocket nor is structure 307 a shoe removably mounted to the base plate of the clamp mount (bottom of page 11 of the Applicant’s remarks). However, Clark ‘43710’s glide pad was not relied upon to teach a shoe that defines a pocket or a shoe removably mounted to the base plate of the clamp mount. Rather, Clark ‘43710 was relied upon for an analogous teaching of a polymer material. See above rejection for more details. 
Regarding claim 1, Applicant argues the Office Action has clearly fallen prey to extreme hindsight bias and is simply using the prior art as a catalog of parts (page 12 of the Applicant’s remarks). The examiner respectfully disagrees. The interpretation of Clark et al. (US PGPUB 20160046001), hereinafter Clark, in view of Clark (US PGPUB 20120043710), hereinafter Clark ‘43710’s structural elements reasonably meets the claim limitations. See above rejection for more details. 
Regarding claim 7, Applicant argues the combined art does not teach any shoe as required by the instant claims. Applicant also argues there is no teaching of any shoe that includes an aperture aligned with an aperture in a base plate of the clamp mount and that the only aperture of Clark ‘001 is part of the base plate of Clark ‘001 (bottom of page 12 of the Applicant’s remarks). The examiner respectfully disagrees. Clark ‘001’s structure as seen below is being interpreted as the shoe, wherein keyhole 76 is being interpreted as an aperture aligned with an aperture in the base plate (Clark ‘001, paragraph 0057)

    PNG
    media_image3.png
    225
    533
    media_image3.png
    Greyscale

	See above rejection for more details. 
	Regarding claim 20, Applicant argues if the structure 307 of Clark ‘710 were added to structure 34/38 of Clark ‘001 per the teachings of Clark ‘710 no portion of structure 160 would secure structure 307 of Clarke’710 to any portion of structure 62. Additionally, Applicant argues there is no teaching how if structure 307 of Clark ‘710 were added to the bottom of structure 62 of Clark ‘001 how structure 160 would in any way secure structure 307 thereto (bottom of page 13 of the Applicant’s remarks). However, Clark ‘43710’s glide pad was not relied upon to teach a shoe that defines a pocket or a shoe removably mounted to the base plate of the clamp mount. Additionally, Clark ‘43710’s glide pad was not structurally combined with Clark ‘001. Rather, Clark ‘43710 was relied upon for an analogous teaching of a polymer material. See above rejection for more details. 
Regarding claim 23, Applicant argues the clamp mount mounting attachment of Clark ‘001 is perfectly circular and fails to disclose a clamp mount mounting attachment as required by claim 23 (middle of page 14 of Applicant’s remarks). However, Clark ‘001 was not relied upon to teach the limitations of claim 23. Rather, Leyes was relied upon to teach the language of claim 23. See above rejection for more details. 
Regarding claim 10, Applicant presents similar arguments with respect to claim 1 that structure 34/38 of Clark ‘001 is not a base plate of a clamp mount and that the interpretation used is not a reasonable interpretation (top of page 15 of the Applicant’s remarks). However, the examiner disagrees that the indicated structure is too broad of an interpretation and that the interpretation is inconsistent with the present disclosure. The indicated structure reasonably meets the claim limitations. Additionally, Clark teaches lower handle 22 is connected to base 34 by any means known in the art, either permanently or removably, such as forming the two components out of a single piece of material, or welding the two components together, or by screwing or bolting the two components together [0056]. The indicated structure below is interpreted as the mounting base of the clamp while the structure indicated by 34 is the base plate. 

    PNG
    media_image1.png
    646
    862
    media_image1.png
    Greyscale

Overall, the interpretation of the indicated structure reasonably meets the claim limitations. See above rejection for more details. 
Regarding claims 25 and 26, Applicant argues the respective limitations are allowable over the prior art (bottom of page 15 of the Applicant’s remarks). The examiner agrees that the limitations of claims 25 and 26, as respectively and particularly claimed, in combination with all other elements of claim 10 are allowable and has indicated so herein. See above rejection for more details.   
Conclusion
5. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723